DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer casing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The examiner recommends changing the element to recite “an inner cavity.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 20050258617 – herein referenced as Ueno 617).
Claims 1, 8, 15 & 17;
Ueno teaches a hollow cylindrical component 52 and stem 51 for a bicycle 10, having a cylinder wall (Fig. 5 & 6) [that separates the inner cavity 73 of the hollow cylindrical component from the surroundings of the hollow cylindrical component] (Fig. 2); wherein the hollow cylindrical component has at least one line receptacle 77 that extends, at least in sections, along the longitudinal axis of the hollow cylindrical component and that is at least partially situated in the cylinder wall. (Fig. 6, Pages 3 & 4, ¶0042 – “…wiring channel extends longitudinally between the first and second ends of the tubular spacer member…”) 
Claim 2; 
The hollow cylindrical component 52, characterized in that [wherein the at least one line receptacle 77 is spaced apart from the outer casing of the hollow cylindrical component (10).] (Fig. 6 – wiring receptacle space apart from outer surface of cylindrical component) 
Claim 3;

Claim 4;
The hollow cylindrical component characterized in that the at least one line receptacle 77 extends through an end-face side 71 of the hollow cylindrical component. (Fig. 4) 
Claims 9 & 18;
Ueno teaches the stem 51 has a tube receptacle 66 for the clamping accommodation 62 of a steerer tube 18a, wherein the hollow cylindrical component 52 forms at least one section of the tube receptacle (Fig. 2 - 18a extends through 51 & 52), and the inner cavity 66 is designed to accommodate at least one section of the steerer tube. (Fig. 2)
Claim 10; 
Ueno teaches wherein the tube receptacle 66 is designed to accommodate the steerer tube 18a in a receiving direction (¶0037), and the at least one line receptacle 77 extends, at least in sections, along the receiving direction. (¶0042)
Claims 16; 
Ueno teaches the bicycle has a bicycle frame 12 with at least one tubular section (Fig. 2, 12d), wherein the hollow cylindrical component 52 or the stem 51 is at least partially situated in the tubular section or forms same. (Fig. 2, ¶0034)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 20050258617 – herein referenced as Ueno 617) as applied to claim 1 above, and further in view of Lin (US 20180118300).
Claim 5; 
Ueno teaches a hollow cylindrical component 52 with at least one line receptacle 77. Ueno does not teach an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
 Lin teaches an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a line receptacle structure as taught by Ueno with further modification by Lin for the benefit of a receptacle arrangement that improves cable lifespan. (Lin, ¶0002)
Claim 6; 
Ueno teaches a hollow cylindrical component 52 with at least one line receptacle 77. Ueno does not teach an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
Lin teaches an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a line receptacle structure as taught by Ueno with 
Claim 7;
Ueno teaches a hollow cylindrical component 52 with at least one line receptacle 77. Ueno does not teach an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
Lin teaches an area of the end-face side (Fig. 4) has multiple line receptacles (Fig. 6 & 7b) that curves away 20from the inner cavity 21; wherein the hollow cylindrical component has multiple line receptacles (Fig. 4-5, 8-9) that are offset in parallel to one another, at least in sections. (¶0008-¶0016 – diagram view is of a structural cross section)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a line receptacle structure as taught by Ueno with further modification by Lin for the benefit of a receptacle arrangement that improves cable lifespan. (Lin, ¶0002)
Claims 11 - 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (US 20050258617) as applied to claims 9 above, and further in view of Shimano (US 4435983).
Claim 11; 
Ueno teaches the stem 51 has a tube receptacle 66 for the clamping accommodation 62 of a steerer tube 18a, wherein the hollow cylindrical component 52 forms at least one section of the tube receptacle (Fig. 2 - 18a extends through 51 & 52), 
Shimano teaches a stem 1 that has a cavity 4 for accommodating an electronic component 52, with the at least one line receptacle opening into the cavity 22. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a stem head assembly as taught by Ueno with further modification by Shimano for the benefit of providing protection to internal electronics. (Shimano, Col. 1, Lines 25-31)
Claim 12;
Ueno modified as above teaches the stem has two handlebar connecting pieces (Fig. 3, 17 – handle bar portions on the left and right of the figure considered to be two connecting portions for mounted grips 86) for connection to handlebar grips 86 for the bicycle, wherein at least one of the handlebar connecting pieces 17 is designed {02509467. 1}with at least one line guide 82, 84 that is situated, at least in sections, inside the handlebar connecting piece 17, and wherein the line guide opens into the cavity (¶0038, Fig. 2 & 3, 41 & 70 – “…the main electrical cord 41 is electrically connected to the internal headset wiring cord 56 through the second wiring aperture 70.”)
Claim 13;
Ueno as modified above teaches the cavity 66, at least in sections, is situated between the opening in the at least one line receptacle 77 and the opening in the at least one line guide 82/84. (Fig. 2)
Claim 14;
Ueno teaches an electronic component 31, the electronic component being a signal distribution device (¶0030-¶0031) for distributing electrical control signals of a bicycle that is at least partially electrically operable or drivable. (-shifting and electric dampening suspension considered operable). Ueno does not teach an electronic component being a signal distribution device internally mounted. 
Shimano teaches an electronic component 52 is situated in the cavity 4, the electronic component being a signal receiving device (Col. 2, Lines 40-46) for electrical control signals of a bicycle.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a signal distributing electronic unit as taught by Ueno with further modification by Shimano for the benefit of an improved riding experience. (Ueno, ¶0005)
Claim 19;
Ueno teaches the stem 51 has a tube receptacle 66 for the clamping accommodation 62 of a steerer tube 18a, wherein the hollow cylindrical component 52 forms at least one section of the tube receptacle (Fig. 2 - 18a extends through 51 & 52), and the inner cavity 66 is designed to accommodate at least one section of the steerer tube. (Fig. 2) Ueno does not teach a stem that has a cavity for accommodating an electronic component, with the at least one line receptacle opening into the cavity. 
Shimano teaches a stem 1 that has a cavity 4 for accommodating an electronic component 52, with the at least one line receptacle opening into the cavity 22, and the electronic component being a signal receiving device (Col. 2, Lines 40-46) for electrical control signals of a bicycle.
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a stem head assembly as taught by Ueno with further modification by Shimano for the benefit of providing protection to internal electronics that improve rider experience. (Shimano, Col. 1, Lines 25-31) (Ueno, ¶0005)
Claim 20;
Ueno modified as above teaches an electronic component 31, the electronic component being a signal distribution device (¶0030-¶0031) for distributing electrical control signals of a bicycle that is at least partially electrically operable or drivable. (-shifting and electric dampening suspension considered operable). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of frame members of interest are cited on the included PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/M.A.H./Examiner, Art Unit 3611                                                 


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611